Exhibit EMPLOYMENT AGREEMENT This EMPLOYMENT AGREEMENT (this “Agreement”), dated as of June 27, 2008, is by and among Coastal Credit, L.L.C. a Virginia limited liability company (the “Company”), First Chicago Bancorp, a Delaware corporation (“FCB”), White River Capital, Inc., an Indiana corporation (“WRC”), and William E. McKnight, an individual residing in Florida (“Executive”). WHEREAS, Executive has served as the President and Chief Executive Officer of the Company, which is a wholly owned subsidiary of WRC, pursuant to an Employment Agreement dated as of September 1, 2005 (such agreement restated and superseded a prior Employment Agreement between the same parties dated as of April 11, 1998) (together, and including Exhibit A to the September 1, 2005 Employment Agreement, dated December 28, 2005, the “Prior Agreements”); and WHEREAS, WRC has entered into an Agreement and Plan of Merger with FCB, dated as of the date of this Agreement (the “Merger Agreement”), whereby, at the Effective Time (as defined in the Merger Agreement) (i) FCB will be merged with and into WRC (the “Merger”), (ii) the separate corporate existence of FCB will thereupon cease and WRC will be the surviving corporation in the Merger, and (iii) the Company will become an indirect wholly owned subsidiary of WRC; and WHEREAS, Executive is an integral part of the management of the Company, and the parties hereto believe that it is critical to the continued success of the Company, and to the ultimate success of the Merger that Executive continue to be employed with the Company after the Merger as its President and Chief Executive Officer for a one year period, and thereafter to be a consultant to WRC, and Executive wishes to accept such employment and consultancy, on the terms set forth below, effective from and after the consummation of the Merger (the “Effective Date”). NOW, THEREFORE, in consideration of the premises and mutual covenants herein and for other good and valuable consideration, the parties hereby agree as follows: 1.Effectiveness.This Agreement shall be effective as of the Effective Date (other than with respect to the covenants set forth in the immediately following sentence, which shall be effective immediately) and conditioned upon the consummation of the Merger; in the event the Merger does not occur for any reason before December 31, 2008, this Agreement shall terminate, and shall be of no further force or effect.From and after the date of this Agreement and continuing until the Effective Date, the parties hereto acknowledge and agree that (i) Executive’s employment shall continue to be subject to the terms and conditions of the Prior Agreements as in effect on the date of this Agreement, (ii) Executive agrees not to terminate his employment with the Company for any reason (including without limitation for “Good Reason” or otherwise due to the occurrence of a “Change of Control,” or a potential change in control, of the Company (as such terms are defined in the Prior Agreements)) on or prior to the Effective Date, and (iii) WRC and the Company agree not to take any actions that would constitute “Good Reason” (as defined in the Prior Agreements) for Executive to terminate his employment, and not to otherwise terminate the employment of Executive for any reason (other than for “Causeas defined in the Prior Agreements after notice to FCB and a reasonable opportunity for FCB to make inquiry into the matter and respond) on or prior to the Effective Date.As of the Effective Date, the Prior Agreements shall immediately terminate without payment to Executive thereunder or therefore (for purposes of clarity, such that Executive may not at any time thereafter terminate his employment pursuant to the Prior Agreements for any reason, including for “Good Reason” or otherwise due to the occurrence of a “Change of Control” of the Company, or receive any amounts thereunder), this Agreement shall supersede the Prior Agreements, and the terms and conditions of Executive’s employment with the Company and subsequent consultancy withWRC shall be governed only by this Agreement.Executive hereby agrees that he shall not be paid any amounts, nor shall Executive be provided with any benefits or other compensation of any kind (including any acceleration of compensation or benefits) pursuant to the Prior Agreements in connection with, or from and after, the Merger (including in connection with any subsequent termination of employment or vesting date that occurs from and after the Merger).The parties hereto represent, acknowledge and agree that the payments to be provided to Executive from and after the Effective Date under the terms and conditions of this Agreement represent reasonable compensation to Executive in exchange for the personal services to be rendered by Executive for periods from and after the Merger. 2.Definitions.The terms defined in this Section 1 shall have the respective meanings indicated below for all purposes of this Agreement. (a)Affiliate.“Affiliate” of a Person means a Person that directly or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with, the first Person. “Control” means the possession, directly or indirectly, of the power to direct or cause the direction of the management policies of a Person, whether through the ownership of voting securities, by contract, as trustee or executor, or otherwise. (b)Cause.“Cause” shall mean any one or more of the following: i.engaging in a material dishonest act, including without limitation any material misrepresentation or intentional omission to state a material fact to the Company, WRC or the WRC Board, willful breach of fiduciary duty, misappropriation or fraud against WRC, the Company or any of their Affiliates (the “Group”); ii.any indictment or similar charge against Executive by a governmental authority alleging the commission of a felony, or a guilty plea or no-contest plea by Executive to a felony; iii.material failure by Executive to follow the Company or WRC’s general policies, reasonable directives or orders from the WRC Board applicable to officers of the Company after failing to cure prior similar failures within thirty (30) days of receiving written notice thereof from the WRC Board; 2 iv.intentional destruction or theft of any member of the Group’s property or falsification of documents of any member of the Group; v.a breach by Executive of the provisions of Section 14 or 15; or vi.a material breach by Executive of any other provision of this Agreement and the failure by Executive to cure such breach within thirty (30) days of the date on which the Company gives Executive notice thereof. (c)Computation Period.“Computation Period” shall mean each calendar year that ends after January 1, 2008 and before the Date of Termination and, if the Date of Termination is any day other than December 31, the period beginning January 1 of the calendar year in which the Date of Termination arises and ending on the Date of Termination. (d)Date of Termination.“Date of Termination” shall mean in the case of
